IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-682

                                  Filed: 2 May 2017

Harnett County, No. 11 CRS 906, 09 CR 54650

STATE OF NORTH CAROLINA

             v.

WANDA LEE REGAN, Defendant.


      Appeal by Defendant from judgment entered 27 January 2016 by Judge C.

Winston Gilchrist in Harnett County Superior Court. Heard in the Court of Appeals

11 January 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Allison A.
      Angell, for the State.

      Joseph P. Lattimore for Defendant-Appellant.


      INMAN, Judge.


      A trial court located in a county where a defendant resides and violates the

terms of her probation is vested with jurisdiction to revoke the defendant’s probation.

      Wanda Lee Regan (“Defendant”) appeals judgments revoking her probation in

two criminal matters. On appeal, Defendant argues that the trial court in Harnett

County lacked subject matter jurisdiction to commence a probation revocation

hearing because the probation originated in Sampson County. Defendant also argues
                                    STATE V. REGAN

                                   Opinion of the Court



that the trial court erred in failing to make statutorily required findings of good cause

to revoke her probation. After careful review, we affirm.

                          Factual & Procedural History

      The evidence presented before the trial court tends to show the following:

      On 16 March 2010 in Harnett County District Court, Defendant pled guilty in

case number 09 CRS 054650, the case originating in Harnett County, to forging an

instrument on 2 June 2009. The trial court accepted Defendant’s plea and sentenced

her to a minimum four months and a maximum six months imprisonment. The trial

court suspended the sentence and placed Defendant on supervised probation for 24

months. Defendant’s probation was supervised in the Harnett County Probation

Office. In the Spring of 2011, Defendant’s probation was supervised by Harnett

County Probation Officer Sabrina Wiley.

      On 3 May 2010 in Sampson County Superior Court, Defendant pled guilty in

case number 09 CRS 052339, the case originating in Sampson County, to attempted

first degree burglary on 25 July 2009. The trial court accepted Defendant’s plea and

sentenced her to a minimum 23 months and a maximum 37 months imprisonment.

The trial court suspended the sentence and placed Defendant on supervised probation

for 24 months.     Defendant’s probation was supervised in the Harnett County

Probation Office, but the record on appeal does not reflect that Defendant’s probation

case was transferred from Sampson to Harnett County.



                                          -2-
                                   STATE V. REGAN

                                  Opinion of the Court



      On 30 March 2011, Defendant spoke with Officer Wiley by phone and advised

her that she had left North Carolina. Defendant refused to disclose her location.

      On 5 April 2011, Defendant failed to attend a scheduled meeting with Officer

Wiley. Subsequently, on 14 April 2011, a warrant was issued in Harnett County for

Defendant’s arrest. On that same date, Harnett County Probation Officer Norma

Wood—who was working as a surveillance officer tasked with locating people who

had fled the jurisdiction—was assigned to locate and arrest Defendant.

      Officer Wood traveled to Defendant’s last known address, a mobile home park

in Angier, in Harnett County, where Defendant had lived with her aunt. Wood also

visited Defendant’s mother’s home in Harnett County and called Defendant’s

daughter, who resided in Garner, North Carolina. Defendant’s family members told

Officer Wood that Defendant had left North Carolina, but did not disclose where

Defendant was located.

      On 25 April 2011, Officer Wiley filed a Probation Report in Harnett County

Superior Court in case number 09 CRS 054650, the case originating in Harnett

County. The Probation Report alleged that Defendant failed to report for a scheduled

appointment on 5 April 2011, was in arrears with regard to monetary obligations,

and left the jurisdiction without permission.

      On that same date, Wiley filed a second Probation Report in Harnett County

Superior Court in case number 11 CRS 00906. This case number corresponded with



                                         -3-
                                   STATE V. REGAN

                                   Opinion of the Court



09 CRS 052339, the case originating in Sampson County. The second Probation

Report also alleged that Defendant failed to report for a scheduled appointment on 5

April 2011, was in arrears with regard to monetary obligations, and left the

jurisdiction without permission.

      Defendant avoided probation supervision for more than four years after

notifying Officer Wiley that she had left North Carolina. She surrendered to law

enforcement authorities in Texas in late 2015 and was extradited to North Carolina.

More than a month prior to her arrest in Texas, Defendant contacted Officer Wood

by telephone and said she wanted to surrender, but Defendant would not disclose her

location.

      The probation violation cases came on for hearing 27 January 2016 in Harnett

County Superior Court, Judge C. Winston Gilchrist presiding. The State offered the

testimony of one witness, Officer Wood, who by that time had been assigned to

supervise Defendant’s probation after Officer Wiley had been reassigned to another

county. Defendant also testified at the hearing.

      Defendant admitted that she left North Carolina in 2011 and went to Texas.

She also admitted to speaking with Officer Wood by telephone. At the conclusion of

the probation violation hearing, the trial court found Defendant in willful violation of

the terms and conditions of her probation, revoked her probation in both cases, and

activated her suspended sentences.



                                          -4-
                                    STATE V. REGAN

                                   Opinion of the Court



      Defendant filed a timely notice of appeal. Defendant also filed a petition for

writ of certiorari in the alternative, should this Court find her written notice of appeal

defective.

                               Appellate Jurisdiction

      As an initial matter, we must address this Court’s jurisdiction.            On 10

February 2016, Defendant filed a notice of appeal to this Court. The notice of appeal

referred to an inaccurate judgment date, in violation of Rule 4 of the North Carolina

Rules of Appellate Procedure. See N.C.R. App. P. 4(a) (2014) (“The notice of appeal

required to be filed and served by subdivision (a)(2) of this rule shall specify the party

or parties taking the appeal; shall designate the judgment or order from which appeal

is taken and the court to which appeal is taken; and shall be signed by counsel of

record for the party or parties taking the appeal, or by any such party not represented

by counsel of record.”). Defendant filed a petition for writ of certiorari seeking this

Court’s review notwithstanding her defective notice of appeal. “While this Court

cannot hear [D]efendant’s direct appeal, it does have the discretion to consider the

matter by granting a petition for writ of certiorari.” State v. McCoy, 171 N.C. App.

636, 638, 615 S.E.2d 319, 320 (2005). As such, we allow Defendant’s petition for writ

of certiorari and address her appeal on the merits.

                                       Analysis

I. Trial Court Jurisdiction



                                          -5-
                                   STATE V. REGAN

                                  Opinion of the Court



      Defendant contends that the State failed to present sufficient evidence that the

Harnett County Superior Court had subject matter jurisdiction to revoke probation

in file number 11 CRS 00906, the case which originated in Sampson County. We

disagree.

      A party may raise the issue of subject matter jurisdiction at any time. State v.

Satanek, 190 N.C. App. 653, 656, 660 S.E.2d 623, 625 (2008) (citation omitted).

“Whether a trial court has subject-matter jurisdiction is a question of law, reviewed

de novo on appeal.” McKoy v. McKoy, 202 N.C. App. 509, 511, 689 S.E.2d 590, 592

(2010) (citation omitted).

      Section 15A-1344(a) of the North Carolina General Statutes—entitled

“Authority to Alter or Revoke”—provides in pertinent part:

             Except as provided in subsection (a1) or (b), probation may
             be reduced, terminated, continued, extended, modified, or
             revoked by any judge entitled to sit in the court which
             imposed probation and who is resident or presiding in the
             district court district as defined in G.S. 7A-133 or superior
             court district or set of districts as defined in G.S. 7A-41.1,
             as the case may be, where the sentence of probation was
             imposed, where the probationer violates probation, or where
             the probationer resides.

N.C. Gen. Stat. § 15A-1344 (2015) (emphasis added).

      Defendant argues that the State did not meet its burden of showing that 1) the

Sampson County probation was transferred to Harnett County Superior Court and

the Harnett County Superior Court thereafter issued its own probation order



                                         -6-
                                  STATE V. REGAN

                                  Opinion of the Court



authorizing supervision of Defendant; 2) Defendant violated her probation in Harnett

County; or 3) Defendant resided in Harnett County at the time of the violations.

Defendant’s argument is refuted by evidence that at the time she violated her

probation by failing to pay supervision fees and by leaving the state, her residence

was in Harnett County. Defendant’s argument also is refuted by evidence that she

violated her probation by failing to report for an appointment with her probation

officer in Harnett County, thus vesting Harnett County Superior Court with

jurisdiction to revoke Defendant’s probation.

      “It is presumed, when the Court is not required to find facts and make

conclusions of law and does not do so, that the court on proper evidence found facts

to support its judgment.” Sherwood v. Sherwood, 29 N.C. App. 112, 113-14, 223

S.E.2d 509, 510-11 (1976) (citations omitted). Here, it was reasonable for the trial

court to find that Defendant resided in Harnett County. Defendant’s last address

known to the Harnett County Probation Office, which was supervising her probation,

was in Harnett County. Defendant testified that Officer Wood had visited the mobile

home in Angier where Defendant lived with her aunt to make sure that Defendant

was at home during the curfew hours required by the terms of her probation.

Defendant also testified that “I always have a home with my mother, yes.”

Defendant’s mother lived in Harnett County at the time Defendant violated her

probation.



                                         -7-
                                   STATE V. REGAN

                                   Opinion of the Court



      Moreover, the trial court also could have found as a fact, based on a reasonable

inference from the evidence, that Defendant violated the terms of her probation in

Harnett County when she failed to meet with Officer Wiley on 5 April 2011.

Probation officers routinely schedule appointments with probationers at county

probation offices, so that officers can meet with multiple probationers in a single day

and complete office work while waiting for probationers to report for their

appointments. By failing to appear for her appointment with Officer Wiley of the

Harnett County Probation Office, Defendant committed a probation violation in

Harnett County.

      In order to avoid disputes, uncertainty, and costly litigation, the better practice

for probation officers is to specify on probation violation reports any address relevant

to alleged probation violations, such as the last known address of a probationer who

has left the jurisdiction without permission or the address of the probation office

where a defendant failed to attend a scheduled meeting. Additionally, in a probation

violation hearing, the better practice for the State is to introduce direct evidence of

any address relevant to an alleged probation violation. In this case, the indirect

evidence—sufficient to allow the reasonable inference that Defendant resided in

Harnett County when she fled the jurisdiction and violated her probation in Harnett

County by failing to meet with her probation officer there—supports the trial court’s

presumed findings necessary to support its judgment.



                                          -8-
                                  STATE V. REGAN

                                 Opinion of the Court



      Defendant also argues that the trial court had no jurisdiction to revoke her

probation in the case originating in Sampson County because there is no record

showing that her probation case was transferred from Sampson County to Harnett

County. However, Defendant cites no controlling statute or precedent, nor are we

aware of any requiring transfer of a probation case to the county where probation is

ultimately revoked so long as the probationer resided in that county or violated

probation in that county.

      Because the evidence supported the trial court’s presumed findings that

Defendant resided in Harnett County and violated the terms of her probation in

Harnett County, we hold that the Harnett County Superior Court had subject matter

jurisdiction to revoke Defendant’s probation in 11 CRS 00906, the case originating in

Sampson County.

II. Requisite Findings

      Defendant contends that the trial court erred in revoking her probation after

its expiration because it did not make adequate findings of fact. This argument is

without merit.

      Section 15A-1344(f) of the North Carolina General Statutes—entitled

“Extension, Modification, or Revocation after Period of Probation”—provides the four

criteria that must be met for the trial court to extend, modify, or revoke probation

after the probation term has expired:



                                        -9-
                                   STATE V. REGAN

                                   Opinion of the Court



             (1) Before the expiration of the period of probation the
             State has filed a written violation report with the clerk
             indicating its intent to conduct a hearing on one or more
             violations of one or more conditions of probation.

             (2) The court finds that the probationer did violate one or
             more conditions of probation prior to the expiration of the
             period of probation.

             (3) The court finds for good cause shown and stated that
             the probation should be extended, modified, or revoked.

             (4) If the court opts to extend the period of probation, the
             court may extend the period of probation up to the
             maximum allowed under G.S. 15A-1342(a).

N.C. Gen. Stat. § 15A-1344(f). Defendant contends the trial court erred in failing to

make any written or oral findings of good cause to revoke her probation.           This

argument is misplaced.

      Defendant relies on State v. Love, 156 N.C. App. 309, 576 S.E.2d 709 (2003) for

the contention that the trial court’s failure to make the requisite findings of fact was

error that renders the judgments void. However, Love involved a different statute,

N.C. Gen. Stat. § 15A-1343.2(d) (2003), which requires the trial court to make

“specific findings that longer or shorter periods of probation are necessary” to deviate

from probation terms provided by that statute. N.C. Gen. Stat. § 15A-1343.2(d)

(emphasis added). The statute at issue in this case does not require that the trial

court make any specific findings. It simply provides that the trial court can alter

probation after expiration of the period of probation has expired if “the [trial] court



                                          - 10 -
                                   STATE V. REGAN

                                   Opinion of the Court



finds for good cause shown and stated that the probation should be extended,

modified, or revoked.” N.C. Gen. Stat. § 15A-1344(f)(3).

      A criminal defendant is subject to revocation of her probation for any violation

committed prior to 1 December 2011:

             A hearing to revoke a defendant’s probationary sentence
             only requires that the evidence be such as to reasonably
             satisfy the judge in the exercise of his sound discretion that
             the defendant has willfully violated a valid condition of
             probation or that the defendant has violated without lawful
             excuse a valid condition upon which the sentence was
             suspended. The judge’s finding of such a violation, if
             supported by competent evidence, will not be overturned
             absent a showing of manifest abuse of discretion.

State v. Young, 190 N.C. App. 458, 459, 660 S.E.2d 574, 576 (2008) (citations and

quotation marks omitted).

      The trial court complied with N.C. Gen. Stat. § 15A-1344(f)(3) by finding good

cause to revoke Defendant’s probation. Remaining in North Carolina was a condition

of Defendant’s probation. Defendant testified that she left the jurisdiction in 2011.

Reporting for office meetings with her probation officer as directed was also a

condition of Defendant’s probation. The State presented competent evidence, the

sworn affidavit of Officer Wiley, that Defendant failed to report as directed on 5 April

2011. Defendant testified that she did not return to North Carolina because “after

talking to Ms. Woods, I mean, frankly, it scared the hell out of me, so I didn’t come




                                          - 11 -
                                   STATE V. REGAN

                                  Opinion of the Court



back.” From the bench, the trial court announced, “I find the Defendant’s in willful

violation of the terms and conditions of her probation.”

      Each of the judgments—09 CR 54650, the case originating in Harnett County,

and 11 CRS 00906, the case originating in Sampson County—incorporates a

corresponding violation report (both dated 25 April 2011) and indicates the specific

paragraphs of the violation report which the trial court found as the basis for the

finding that Defendant willfully violated the terms of her probation. Each judgment

also includes a box checked by the trial court indicating that “[e]ach violation is, in

and of itself, a sufficient basis upon which this Court should revoke probation and

activate the suspended sentence.” Both the transcript of the probation violation

hearing and the judgments entered reflect that the trial court considered the evidence

and found good cause to revoke Defendant’s probation.

                                     Conclusion

      Because the trial court had jurisdiction and found good cause to revoke

Defendant’s probation, we affirm the orders revoking Defendant’s probation.

      AFFIRMED.

      Judges CALABRIA and MCCULLOUGH concur.

      Judge Douglas McCullough concurred in this opinion prior to 24 April 2017.




                                         - 12 -